Applicant’s Amendment filed November 16, 2020 has been entered into the present application. 
	Claims 5, 7-8 and 12-13 remain pending and under examination. No claim is amended.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	In reply to the rejection of claims 5 and 8 under 35 U.S.C. §103 as being unpatentable over Pullamsetti et al. (“Phosphodiesterase-4 Promotes Proliferation and Angiogenesis of Lung Cancer by Crosstalk with HIF”, Oncogene, 2013; 32:1121-1134) in view of Guo et al. (“FFPM, a PDE4 Inhibitor, Reverses Learning and Memory Deficits in APP/PS1 Transgenic Mice via cAMP/PKA/CREB Signaling and Anti-Inflammatory Effects”, Neuropharmacology, 2017; 116:260-269; Published Online January 6, 2017), citing to Sigma Aldrich (“KOLLIPHOR HS15”, Online) as factual evidence, as set forth at p.4-7 of the previous Office Action dated August 18, 2020, Applicant now provides a certified English translation of the Chinese foreign priority document, 201610081083.0 (filed February 5, 2016). As the Chinese foreign priority document contains adequate written support and enabling guidance for the instantly claimed invention, Applicant’s claims 5, 7-8 and 12-13 are now entitled to the effective filing date of February 5, 2016 (the filing date of Chinese Patent Application No. 201610081083.0). As the earliest publication date of Guo et al. is January 6, 2017, Guo et al. may no longer be relied upon as applicable prior art over the instant claims. As such, the rejection is now withdrawn. 
	As the remaining 35 U.S.C. §103 rejections (the rejection of claim 7 over Pullamsetti et al. in view of Guo et al., citing to Sigma Aldrich as evidence, further in view of Jakubowska et al. (“Pulmonary Metastases of the A549-Derived Lung Adenocarcinoma Tumors Growing in Nude Mice. A Multiple Case Study”, Acta Biochimica Polonica, 2013; 60(3):323-330, as set forth at p.8-9 of the August 18, 2020 Office Action; the rejection of claim 13 over Pullamsetti et al. in view of Guo et al., citing to Sigma Aldrich as evidence, further in view of Hall et al. (“Say No to DMSO: Dimethylsulfoxide Inactivates Cisplatin, Carboplatin, and other Platinum Complexes”, Cancer Res, 2014; 74(14):3913-3922) and Cosaert et al. (“Platinum Drugs in the Treatment of Non-Small-Cell Lung Cancer”, British Journal of Cancer, 2002; International Immunopharmacology, 2010; 10:252-258, as set forth at p.10-13 of the August 18, 2020 Office Action) also require Guo’s teachings in order to form the grounds for rejection, they are also now properly withdrawn for the same reasons as set forth above. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

	Claims 5, 7-8 and 12-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
January 27, 2021